___________

                                 No. 95-2093
                                 ___________

International Brotherhood of       *
Teamsters, Chauffeurs,             *
Warehousemen, and Helpers of       *
America, Local 878,                *
                                   * Appeal from the United States
      Plaintiff - Appellee,        * District Court for the
                                   * Eastern District of Arkansas.
      v.                           *
                                   *
Commercial Warehouse Company,      *
                                   *
      Defendant - Appellant.       *
                              ___________

                   Submitted:    January 10, 1996

                        Filed:   May 24, 1996
                                 ___________

Before LOKEN, REAVLEY,* and HANSEN, Circuit Judges.
                               ___________


LOKEN, Circuit Judge.


     Teamsters Local 878 (the "Union") brought this action under § 301 of
the Labor Management Relations Act, 29 U.S.C. § 185, to enforce an
arbitrator's award in favor of Charles Keller against his former employer,
Commercial Warehouse Company ("CWC").    The arbitrator found that CWC had
just cause to discharge Keller but awarded three months back pay for CWC's
failure to follow proper discharge and grievance procedures.     CWC appeals
                    1
the district court's decisions to enforce the arbitrator's award and to
deny CWC's motion to join Keller in the lawsuit.    We affirm.




     *The HONORABLE THOMAS M. REAVLEY, United States Circuit Judge
     for the Fifth Circuit, sitting by designation.
     1
      The HONORABLE HENRY WOODS, United States District Judge for
the Eastern District of Arkansas.
                                          I.


     On September 26, 1992, Keller suffered an on-the-job accident that
damaged CWC property, his second such accident in eight months.            Keller was
suspended pending a drug test.      CWC learned on October 2 that he had tested
positive for cocaine metabolites and immediately informed Keller that he
would be discharged.       Article 5 of the Collective Bargaining Agreement
("CBA") between CWC and the Union provided:


     [CWC] shall not discharge or take any other disciplinary action
     as respects any employee without just cause . . . . No
     [written] warning needs to be given to an employee prior to
     discharge if the cause of such discharge is . . . [being] under
     the influence of . . . drugs while on duty . . . . Discharge
     must be by proper written notice.


     On October 8, the Union wrote CWC, asking that Keller be reinstated
and requesting the chain of custody for the urine sample that had tested
positive for cocaine.      CWC responded with a written notice of termination
to Keller and a letter to the Union that neither disclosed the chain of
custody nor specified the reason for the discharge.         On October 16, CWC and
the Union submitted Keller's grievance to arbitration.               Despite repeated
Union inquiries, not until the January 1993 arbitration hearing did CWC
disclose the chain of custody documentation and clarify that Keller was
fired because of the drug test rather than the property damage.


     Following the hearing, the arbitrator upheld Keller's discharge,
finding sufficient evidence of a dischargeable drug offense despite
Keller's   evidence   of    two   later   negative   drug   tests.      However,   the
arbitrator also found that CWC had violated the CBA because "[t]he Company
was needlessly resistant and uncooperative in facing up to its duty to
cooperate with the Union in processing the grievance and arbitration."
CWC's "procedural irregularities" "impeded the proper preparation of
[Keller's] case up to the very




                                          -2-
day of the arbitration hearing."        Therefore, the arbitrator awarded Keller
back pay from the date of discharge to January 15, 1993, when the
arbitration hearing began.     The Union sued to enforce that award, and CWC
moved to join a claim against Keller for the property damage resulting from
the accident.    CWC now appeals the district court's adverse rulings.


                                         II.


       Federal   labor   law   favors    resolving   disputes   arising   under   a
collective bargaining agreement through arbitration.             To promote this
policy, federal courts defer to an arbitrator's interpretation of the
agreement so long as the arbitrator has not ignored its plain language.
See United Paperworkers Int'l Union v. Misco, Inc., 484 U.S. 29, 36-38
(1987).   Thus, the scope of our review of the arbitrator's back pay award
is limited to determining whether that award "draws its essence" from the
CBA.   International Woodworkers v. Weyerhaeuser Co., 7 F.3d 133, 135 (8th
Cir. 1993) (quotation omitted), cert. denied, 114 S. Ct. 2135 (1994).


       The arbitrator construed Article 5 of the CBA as requiring notice to
the Union of CWC's reasons for discharge and cooperation with the Union in
processing the resulting grievance through arbitration.           The arbitrator
found a breach of these duties.     This decision was clearly within his power
to resolve the discharge grievance before him.         A grievance is expressly
defined in the CBA as a dispute "about the meaning, application, or
compliance with the provisions of this Agreement," and we have long
recognized that "just cause" discipline provisions "may imply procedural
as well as substantive requirements."          Chauffeurs Local Union No. 878 v.
Coca-Cola Bottling Co., 613 F.2d 716, 719 (8th Cir.), cert. denied, 446
U.S. 988 (1980).


       Although CWC suggests that the arbitrator erred in finding that CWC
breached contractual duties to cooperate with the Union --




                                         -3-
a contention we reject as totally without merit -- CWC primarily argues
that the arbitrator lacked authority to award Keller back pay for CWC's
"procedural irregularities."     First, CWC argues that the award is not
compensatory and therefore violates the rule that punitive awards must be
expressly authorized by the CBA.   See International Ass'n of Heat & Frost
Insulators, Local 34 v. General Pipe Covering, Inc., 792 F.2d 96, 100 (8th
Cir. 1986).      However, this was not a punitive award -- the arbitrator
compensated Keller because CWC's breach of the CBA "impeded the proper
preparation of [Keller's] case up to the very day of the arbitration
hearing."


     When a party's procedural recalcitrance unjustifiably increases the
costs of litigation, federal courts may award an aggrieved party the
reasonable expenses thereby incurred, whether or not those expenses were
in fact paid by the aggrieved party's attorneys, or even an absent
stakeholder.     See Fed. R. Civ. P. 37(a)(4), (b)(2).    Likewise, in this
arbitration under the federal labor laws, it was appropriate to award such
monetary relief in favor of the grievant, Keller, even if the Union as
Keller's representative in the grievance and arbitration process incurred
the increased costs resulting from CWC's recalcitrance.     Moreover, to the
extent CWC's "procedural irregularities" delayed the arbitration process,
Keller's work status remained in limbo.    CWC does not contend that back pay
from the date of Keller's discharge to the arbitration hearing was an
unreasonable approximation of the real -- albeit hard to measure and rather
limited -- damages caused by CWC's breach of its procedural obligations
under the CBA.    We conclude that the arbitrator made a legitimate attempt
to fashion a compensatory remedy that must therefore be enforced.


     CWC also contends that the award should not be enforced because the
arbitrator improperly reduced CWC's discipline for Keller's violation of
a "well-defined and dominant public policy" against on-the-job drug abuse.
Union Pacific R.R. Co. v. United Transp. Union, 3 F.3d 255, 261 (8th Cir.
1993), cert. denied, 114




                                     -4-
S. Ct. 881 (1994). We disagree.      The arbitrator did not order Keller
reinstated nor suggest that discharge was an inappropriate sanction for
drug-impaired operation of CWC's equipment.    Thus, CWC's reliance on St.
Louis Theatrical Co. v. St. Louis Theatrical Bhd. Local 6, 715 F.2d 405
(8th Cir. 1983), is misplaced because the arbitrator did not exceed his
authority by second-guessing CWC's decision that Keller's drug abuse
warranted discharge.   Rather, the arbitrator awarded limited compensation
for CWC's separate procedural violations of the CBA, not the sort of
retrospective approval of Keller's conduct that would violate the nation's
public policy against on-the-job drug abuse.     See Exxon Corp. v. Baton
Rouge Oil & Chem. Workers Union, 77 F.3d 850, 856 (5th Cir. 1996).     The
award must be enforced.


                                   III.


     CWC also appeals the denial of its motion to join Keller in the
lawsuit so that CWC could assert its property damage claim against him.
Joinder of an additional party is mandatory only in the circumstances
described in Fed. R. Civ. P. 19(a).       Neither subpart of that Rule is
applicable here.   Failure to join Keller does not prevent complete relief
between the Union and CWC on the Union's suit to enforce the arbitrator's
award.   See Gwartz v. Jefferson Memorial Hosp. Ass'n, 23 F.3d 1426, 1428
(8th Cir. 1994) (the focus of Rule 19(a)(1) "is on relief between the
parties and not on the speculative possibility of further litigation
between a party and an absent person").       And Keller's absence neither
impairs his ability to protect his interests nor exposes CWC to the risk
of multiple or inconsistent obligations.    See Rule 19(a)(2).


     Because Keller's joinder was not mandatory, the district court did
not abuse its discretion in denying the motion to join.     Although CWC's
property damage claim may well be subject to arbitration under the CBA, the
agreement did not require CWC to present this claim in the Union's
arbitration on behalf of Keller,




                                    -5-
and the arbitrator's award did not affect the property damage claim.2   In
these circumstances, the fact that CWC would belatedly like to link these
potentially offsetting claims does not override the federal labor policy
favoring expeditious enforcement of valid arbitration awards.        CWC's
joinder motion was properly denied.


     The judgment of the district court is affirmed.    The Union's request
for attorney's fees for a bad faith appeal is denied.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      We reject the Union's contention that CWC has waived or is
collaterally estopped to pursue its claim against Keller for
damaging CWC property. The property damage claim was not a defense
to the Union's arbitration claim, CWC did not present this claim to
the arbitrator, and property damage issues were not decided. Nor
did CWC withhold information relevant to the fashioning of an
appropriate remedy for the Union's grievance, as the employer did
in United Food & Commercial Workers Local 100A v. John Hofmeister
& Son, Inc., 950 F.2d 1340, 1344-45 (7th Cir. 1991).

                                  -6-